Citation Nr: 1550322	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

 1.  Entitlement to service connection for bilateral feet disabilities.

 2.  Entitlement to service connection for bilateral ankle disabilities.

 3.  Entitlement to service connection for bilateral knee disabilities.

 4.  Entitlement to service connection for headaches.
 
 5.  Entitlement to service connection for a low back disability.

 6.  Entitlement to service connection for bilateral hip disabilities.
 
 7.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.
 
 8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and December 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

In November 2014, the Board denied the Veteran's claims for service connection for bilateral feet and ankle disabilities and for a right knee disability.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (the Court), and by a March 2015 Joint Motion for Remand, the Court vacated and remanded those claims to the Board.

The issues of entitlement to an increased rating for hypertension, service connection for headaches, a low back disability, bilateral hip disabilities, and a left knee disability, and for a TDIU, were remanded by the Board in November 2014 and are currently being developed by the RO, therefore they are not ready to be adjudicated by the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from a right knee disability and bilateral foot and ankle disabilities that were caused or aggravated by his service, specifically, by wearing combat boots and marching in service for hours on end, causing discomfort and pain.  

Post-service treatment records are negative for complaints or treatment for the Veteran's feet, ankles, or right knee.  Post-service treatment records do not reflect a diagnosis of a disability of the feet, ankles, or right knee.  The post-service records demonstrate that the Veteran suffers from nonservice-connected venous insufficiency with pedal edema that causes difficulty walking and swelling of the feet and legs, as well as nonservice-connected diabetic peripheral neuropathy.  The Veteran is dependent on a wheel chair most of the time. 

Because the Veteran is credible to state that he suffered from pain in the feet and ankles, and right knee, during service, and it is possible that he suffers from a resultant disability, a VA examination and opinion should be obtained on remand.






Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of any bilateral foot, ankle, or right knee disability.  The claims file must be made available to and be reviewed by the examiner.  The rationale for any opinion offered should be provided.

Does the Veteran currently suffer from a bilateral foot disability, b) bilateral ankle disability, or c) right knee disability?

Is it at least as likely as not (within the realm of 50 percent probability or greater) that any currently diagnosed a) bilateral foot disability, b) bilateral ankle disability, or c) right knee disability was caused or aggravated by the Veteran's service, to include wearing combat boots and marching in service, or to a motor vehicle accident that occurred in service?

2.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




